Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/970,043 filed 8/14/20. Claims 1-3, 6-7, 9-10, 12-13, 15, 17, 19, 21, 23-26, 28 and 42-43 are pending with claims 1, 15, 25 and 43 in independent form.

Claim Objections
Claim 42 is objected to because of the following informalities:  Lines 2-3 of claim 42 state “the method of any of claims 1”. The Examiner believes the claim should read “the method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer readable medium. The Examiner asserts that the claimed computer readable medium can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace computer readable medium with non-transitory computer readable medium. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 15, 25-26, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Power et al. US 2008/0166528 A1.
Power teaches:
With respect to claim 1, A method of writing a label (1), the label (1) displaying a visible layout of light- modified regions (4 – fig. 1) in a predetermined spatial arrangement (fig. 1, mask 6), the method comprising: modifying regions (4) of a material within the label (1) using light (laser source 11), wherein the modifying comprises using light of a first polarization state (paragraph 0035; P polarization) to provide photo-induced optically active regions (4) of a first type having a first optical activity state which is characteristic of having been formed by light of the first polarization state (P polarization), in order to encode covert information (paragraph 0003 – part of multilayer optical components which can be used as a safeguard against counterfeiting and copying) in the label (1) using the locations of the first type of light-modified regions (4) within the spatial arrangement of the label (1).  

With respect to claim 2, A method as claimed in claim 1, wherein the modifying comprises using light of a second polarization state (paragraphs 0035 and 0037; S polarization) to provide photo-induced optically active regions of a second type (5) having a second optical activity state which is characteristic of having been formed by light of the second polarization state (S polarization), in order to encode 

With respect to claim 3, A method as claimed in claim 2, wherein the modifying comprises using light of a third polarization state (fig. 5, third bema 62; paragraph 0048) to provide photo-induced optically active regions of a third type having a third optical activity state which is characteristic of having been formed by light of the third polarization state, in order to encode covert information in the label using the locations of the third type of light-modified regions within the spatial arrangement of the label (paragraph 0048).  
  
With respect to claim 6, A method as claimed in any preceding claim 1, wherein the first polarization state is one of linear polarization (paragraph 0045), left circular polarization, and right circular polarization.  

With respect to claim 7, A method as claimed in any preceding claim 1, comprising defining the label as a portion of the material, and leaving unmodified at least a portion of the label; and/or defining the label as an array of addressable locations within a portion of the material and predetermining for each location an optical property (fig. 1; mask 6 provides a predetermined location and optical property of modified optically active regions 4).  

With respect to claim 9, A method as claimed in any preceding claim 1, wherein the modifying comprises simultaneously modifying a plurality of regions of the material to provide light-modified regions of the first type; and/or wherein modifying regions of the material within the label comprising using light of 

With respect to claim 15, A labelling system (10) for writing a label (fig. 1, 1) within a sample of a material, the label (1) comprising a visible layout of light-modified regions (4, 5) in a predetermined spatial arrangement (fig. 1, mask 6), the system comprising: a light source (11) for modifying regions (4) of the sample using light; and a polarization apparatus (13; paragraph 0035 – a polarizing beam splitter 13 which splits the laser radiation into a first beam 14 of linearly polarized light having a first plane of polarization) for imparting any one of a plurality of polarization states to the light for modifying the regions (4) of the sample (1).  

With respect to claim 25, A sample comprising a label (1), wherein the label (1) displays a visible layout of light-modified regions (4) in a predetermined spatial arrangement (4,5) and comprises: a first light-modified region (4) of a first type which has been modified using light of a first polarization state (paragraph 0035 – a first beam 14 of linearly polarized light having a first plane of polarization…so that first areas 4…are illuminated by the first beam 14) and has a first optical activity state characteristic of having been formed by light of the first polarization state (fig. 1, beam 14 with P polarization).  

With respect to claim 26, A sample as claimed in claim 25, comprising a second light- modified region (5) of a second type (paragraphs 0035 and 0037; S polarization) which has been modified using light of a second polarization state (S polarization) and has a second optical activity state characteristic of having been formed by light of the second polarization state (S polarization); and, optionally, comprising a third light-modified region of a third type which has been modified using light of a third polarization state and 

With respect to claim 28, A sample as claimed in claim 25 , comprising a plurality of light-modified regions of the first type (4) which have been modified using light of the first polarization state (P polarization) and which have a first optical activity state characteristic of having been formed by light of the first polarization state (P polarization; paragraph 0035); and, optionally, comprising a plurality of light-modified regions of a second type (5) which have been modified using light of a second polarization state (S polarization) and which have a second optical activity state characteristic of having been formed by light of the second polarization state (S polarization; paragraph 0037).  
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. US 2008/0166528 A1 in view of Pawlik et al. US 20140211071 A1.
The teachings of Power have been discussed above.
Power fails to specifically teach:
With respect to claim 10, A method as claimed in any preceding claim 1, wherein the modifying comprises creating chiral structures within the material.  




However, Pawlik teaches:
With respect to claim 10, A method as claimed in any preceding claim 1, wherein the modifying comprises creating chiral structures within the material (abstract; paragraph 0026 teaches incorporating chiral molecules into a covert label).  

.

Claims 12-13, 23-24 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. US 2008/0166528 A1.
The teachings of Power have been discussed above.
Power additionally teaches:
With respect to claim 23, wherein the light source is a laser (11) for laser modifying regions (4, 5) of the sample using laser pulses

Power fails to specifically teach:
With respect to claim 12, A method as claimed in claim 1, comprising providing a plurality of light-modified regions proximate one another to create a visible pixel.  

With respect to claim 13, A method as claimed in any preceding claim 1, wherein the laser pulse has a duration of less than 100 nanoseconds, and preferably less than 10 nanoseconds.  

With respect to claim 23, A labelling system as claimed in claim 15, wherein the laser has a pulse duration of less than 100 nanoseconds, and preferably less than 10 nanoseconds for laser modifying a sample.  



With respect to claim 42, A computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to perform the method of claim 1.

However, it would have been obvious to one of ordinary skill in the art to modify the invention of Power to provide a plurality of light-modified regions proximate one another to create a visible pixel, to choose a specific laser pulse duration, and to use a controller or computer for the labelling system/method. Providing a plurality of light-modified regions proximate one another to create a visible pixel is an obvious way of creating a visible region of a larger size. Choosing a specific laser pulse duration is obvious based on intended use where discovering the optimum or workable ranges involves only routine skill in the art and can be found by simple comparative tests. Using a controller to determine properties of a label is well-known and obvious for creating different types of codes in an expedient and flexible way. Storing software to carry out method steps on a computer readable storage medium it well-known and commonly used as the software can easily be loaded on to a computer of a user. 


Allowable Subject Matter
Claims 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in 

Claim 43 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 43 and all its dependencies, A method of encoding information including inputting information into a processor that is to be assigned to a label, encoding the information on the processor as covert information to be hidden in a spatial arrangement of different types of photo-induced optically active structures at different addressable locations in an array of light-modified regions in a material which is to form the label, outputting a signal for a light-writing apparatus to control the output of a light source between different output modes comprising at least left-circularly polarized light, right circularly polarized light, and linearly polarized light to induce different types of modification at different locations of the label to write the covert information within a visual layout of light-modified regions. The prior art of record fails to provide sufficient teaching or motivation to one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH